DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 10/24/2022 has been entered. Claims 1-30 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-30 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
35 U.S.C. 112(f) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 22, limitations “means for obtaining a first position estimate of the mobile device,” “means for determining, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky,” “means for obtaining sensor information regarding one or more obstructions,” “means for determining, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs,” “means for fusing the LIDAR data and the camera data,” “,means for determining an obstructed SV of the one or more obstructed SVs based on the elevation angle of the obstruction” “means for obtaining satellite information from each SV of the plurality of SVs,” “means for determining a second position estimate of the mobile device,” and “means for weighting the respective satellite information obtained from each of the one or more obstructed SVs…” have support found in specification paragraphs 48, 50, 53, 55, 57, 59, and 60 and are disclosed as “Means for performing the functionality at [blocks 710-760] may include one or more software and/or hardware components of a mobile device… the mobile device 110 can perform one or more of the functions of methods of FIG. 2 and/or FIG, 7. It should be noted that FIG. 8 is meant to provide a generalized illustration of various components, any or all of which may be utilized as appropriate. It can be noted that, in some instances, components illustrated by FIG. 8 can be localized to a single physical device (e.g., integrated into a mobile phone) or distributed at various locations of the mobile device 110 (e.g., at various locations on a vehicle). Furthermore, the components illustrated in FIG 8 may comprise only a portion of the electrical components of a mobile device 110. Where the mobile device 110 comprises a vehicle, for example, the vehicle may comprise additional components and/or systems to control functions such as steering, breaking, automated driving, dashboard input/output, etc. [00611 The mobile device 110 is shown comprising hardware elements that can be electrically coupled via a bus 805 (or may otherwise be in communication, as appropriate). The hardware elements may include a processing unit(s) 810 which can include without limitation one or more general-purpose processors, one or more special- purpose processors (such as digital signal processing (DSP) chips, graphics acceleration processors, application specific integrated circuits (ASICs), and/or the like), and/or other processing structure or means.”
In claim 25, limitation “means for determining the first position estimate” has support found in specification paragraph 48 and is disclosed as “Means for performing the functionality at block 710 may include one or more software and/or hardware components of a mobile device.”
In claim 27, limitation “means for determining an orientation of the mobile device and a time of day” has support found in specification paragraph 49 and is disclosed as “Because orbital data may be dependent on a time of day, determining the approximate locations of a plurality of SVs from the perspective of the mobile device maybe further based on an orientation of the mobile device and a time of day. This information can be obtained by sensors, clocks, and/or other components of the mobile device.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7, 9-13, 17, 19-23, 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wietfeldt et al. (US 20170059715) (hereinafter Wietfeldt) in view of MacGougan et al. (US 20150319729) (hereinafter MacGougan), further in view of Chhokra et al. (US 20190094379) (hereinafter Chhokra), further in view of Douillard et al. (US 20170124781) (hereinafter Douillard).
Regarding claim 1, Wietfeldt teaches A method of Global Navigation Satellite System (GNSS) position determination of a mobile device, the method comprising: 
obtaining sensor information regarding one or more obstructions, wherein: each obstruction of the one or more obstructions obstructs a view of at least a portion of the sky from the perspective of the mobile device (see Wietfeldt paragraph 3 regarding method of determining obstructions between a mobile device and satellites in order to prioritize satellite information to the mobile device and 72 regarding camera on mobile device that takes images and analyzes images to identify structures and features that may obstruct satellite signals), and 
camera data including a camera image of the one or more obstructions (see Wietfeldt paragraph 3 regarding method of determining obstructions between a mobile device and satellites in order to prioritize satellite information to the mobile device and 72 regarding camera on mobile device that takes images and analyzes images to identify structures and features that may obstruct satellite signals); 
However, Wietfeldt does not explicitly teach the satellite vehicle information processing as needed for the limitations of claim 1. 
MacGougan, in a similar field of endeavor, teaches obtaining a first position estimate of the mobile device at a location, without using current GNSS data (see MacGougan paragraph 17 regarding first position estimate using Wifi based positioning); 
determining, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky, from a perspective of the mobile device (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between);
determining, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between and paragraph 25 regarding comparing that known information against the model of obstructions to compute probability of obstruction of SV- in combination with Wietfeldt, which takes images of the obstruction, the visual confirmation of obstruction may be used in combination with the model to further verify the probability of obstruction); 
obtaining satellite information from each SV of the plurality of SVs; and determining a second position estimate of the mobile device (see MacGougan paragraphs 4, 29 and 30 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position), 
wherein determining the second position estimate comprises weighting the respective satellite information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt to include the teaching of MacGougan by incorporating the weighting of satellite vehicle position information based on obstructions of satellite vehicles into the GNSS system of Wietfeldt. One of ordinary skill would recognize that MacGougan and Wietfeldt are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of MacGougan would be recognizable and obvious to one of ordinary skill in the art. Further, while MacGougan uses positioning obstructions in the realm of a 3D map, the teachings regarding weighting and azimuth calculations of MacGougan are directly analogous and applicable to the system of Wietfeldt, as the positioning of obstructions, whether by image or model, would be similar enough for one of ordinary skill in the art to find it obvious to combine them. 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2).
However, the combination of Wietfeldt and MacGougan does not explicitly teach the elevation angle determination as needed for the limitations of claim 1. 
Chhokra, in a similar field of endeavor, teaches wherein the determining the one or more obstructed SVs includes: 
determining an obstructed SV of the one or more obstructed SVs based on the elevation angle of the obstruction (see Chhokra paragraphs 21 and 36-38 and figures 3C and 4 regarding computing azimuth and elevation angles of models of obstructions and using that information to determine whether an SV would be obstructed from the view of a mobile device-in combination with Wietfeldt, which takes images of the obstruction, the visual confirmation of obstruction by sensor data may be used in combination with the model of Chhokra that utilizes elevation angle to further verify the probability of obstruction, and in combination with MacGougan, the process of obstruction determination may be enhanced to include determination of elevation angle);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt and MacGougan to include the teaching of Chhokra by incorporating the elevation angle determination of obstructions against satellite elevation angle into the GNSS and satellite signal determination system of Wietfeldt and MacGougan. One of ordinary skill would recognize that Chhokra, MacGougan, and Wietfeldt are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of Chhokra would be recognizable and obvious to one of ordinary skill in the art. Further, while Chhokra uses positioning obstructions in the realm of a 3D map, the teachings regarding azimuth and elevation angle calculations of Chhokra are directly analogous and applicable to the system of Wietfeldt and MacGougan, as the positioning of obstructions, whether by image or model, would be similar enough for one of ordinary skill in the art to find it obvious to combine them. 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems using satellite signals and consideration of structural data to determine obstructions (see Chhokra paragraphs 3 and 4).
However, the combination of Wietfeldt, MacGougan, and Chhokra does not explicitly teach camera and lidar fusion as needed for the limitations of claim 1. 
Douillard, in a similar field of endeavor, teaches the sensor information includes LIDAR data including a LIDAR image of the one or more obstructions (see Douillard paragraphs 74 and 143 regarding LIDAR sensor data of objects in the path of the sensor. In combination with Wietfeldt, MacGougan and Chhokra, the device of the combination may incorporate the LIDAR sensor of Douillard), and 
fusing the LIDAR data and the camera data, resulting in fused data; determining, based on the fused data, an elevation angle of an obstruction among the one or more obstructions (see Douillard paragraphs 74, 144 and 154 regarding fusing LIDAR and camera data together to facilitate model processing used to perform determinations by an image processing system, where the fused data includes the elevation angle as determined by the LIDAR system, while determinations are made based on the fused data. In combination with Wietfeldt, MacGougan and Chhokra, the determination of obstruction SVs may be done by the enhanced fused-image-LIDAR determination method of Douillard); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt, MacGougan, and Chhokra to include the teaching of Douillard by incorporating the simultaneous lidar sensor and camera imaging fusion that Douillard uses to enhance the accuracy of object detection, with the point modeling and camera images of Wietfeldt, MacGougan, and Chhokra, so that the point modeling and camera images of the combination incorporate lidar-image fusion in the determination of obstruction elevation angle. Wietfeldt, MacGougan, and Chhokra already teaches determining obstruction elevation angle for an SV in an object detecting system analogous to that of Douillard, so one of ordinary skill in the art would look to Douillard as being analogous and applicable art to the combination. 
One would be motivated to combine these teachings in order to enhance and facilitate object model parameter processing with a fusion of lidar data and images that is more accurate than lidar data or images alone (see Douillard paragraph 74).
Regarding claim 2, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches wherein weighting the respective information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs comprises disregarding or deweighting the respective satellite information obtained from each of the one or more obstructed SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty).
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Regarding claim 7, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches wherein the first position estimate is determined using: a coarse position based on a previously-obtained GNSS position fix, Wi-Fi-based positioning, cellular-based positioning, or dead reckoning, or any combination thereof (see MacGougan paragraph 17 regarding first position estimate using Wifi based positioning).
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Regarding claim 9, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches wherein determining the approximate locations of a plurality of SVs from the perspective of the mobile device is further based on an orientation of the mobile device and a time of day (see MacGougan paragraph 2 regarding determining satellite location based on time of day- this may be calculated in combination with the location of the mobile device calculated with the device orientation as in Wietfeldt).
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Regarding claim 10, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches all aforementioned limitations of claim 9, and is analyzed as previously discussed.
Furthermore, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches further comprising determining the orientation of the mobile device based on data from one or more motion sensors of the mobile device (see Wietfeldt paragraph 83 regarding motion sensors used to determine orientation of mobile device).  
Regarding claim 11, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches all aforementioned limitations of claim 10, and is analyzed as previously discussed.
Furthermore, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches further comprising determining an azimuth angle of an obstruction of the one or more obstructions based on the orientation and a determined width of the obstruction (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between and paragraph 25 regarding comparing that known information against the model of obstructions to compute probability of obstruction of SV- thus obviously computing the azimuth of obstruction).
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
Regarding claim 12, Wietfeldt teaches A mobile device comprising: a Global Navigation Satellite System (GNSS) receiver; a memory; and one or more processing units communicatively coupled with the GNSS receiver and the memory (see Wietfeldt paragraph 32) and configured to: 
obtain sensor information regarding one or more obstructions, wherein: each obstruction of the one or more obstructions obstructs a view of at least a portion of the sky from the perspective of the mobile device (see Wietfeldt paragraph 3 regarding method of determining obstructions between a mobile device and satellites in order to prioritize satellite information to the mobile device and 72 regarding camera on mobile device that takes images and analyzes images to identify structures and features that may obstruct satellite signals), and 
camera data including a camera image of the one or more obstructions (see Wietfeldt paragraph 3 regarding method of determining obstructions between a mobile device and satellites in order to prioritize satellite information to the mobile device and 72 regarding camera on mobile device that takes images and analyzes images to identify structures and features that may obstruct satellite signals); 
However, Wietfeldt does not explicitly teach the satellite vehicle information processing as needed for the limitations of claim 12. 
MacGougan, in a similar field of endeavor, teaches obtain a first position estimate of the mobile device at a location, without using current GNSS data (see MacGougan paragraph 17 regarding first position estimate using Wifi based positioning); 
determine, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky, from a perspective of the mobile device (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between); 
determine, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between and paragraph 25 regarding comparing that known information against the model of obstructions to compute probability of obstruction of SV- in combination with Wietfeldt, which takes images of the obstruction, the visual confirmation of obstruction may be used in combination with the model to further verify the probability of obstruction); 
obtain, using the GNSS receiver, satellite information from each SV of the plurality of SVs; and determine a second position estimate of the mobile device (see MacGougan paragraphs 4, 29 and 30 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position), 
wherein, to determine the second position estimate, the one or more processing units is configured to weight the respective satellite information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt to include the teaching of MacGougan by incorporating the weighting of satellite vehicle position information based on obstructions of satellite vehicles into the GNSS system of Wietfeldt. One of ordinary skill would recognize that MacGougan and Wietfeldt are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of MacGougan would be recognizable and obvious to one of ordinary skill in the art. Further, while MacGougan uses positioning obstructions in the realm of a 3D map, the teachings regarding weighting and azimuth calculations of MacGougan are directly analogous and applicable to the system of Wietfeldt, as the positioning of obstructions, whether by image or model, would be similar enough for one of ordinary skill in the art to find it obvious to combine them. 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
However, the combination of Wietfeldt and MacGougan does not explicitly teach the elevation angle determination as needed for the limitations of claim 12. 
Chhokra, in a similar field of endeavor, teaches wherein to determine the one or more obstructed SVs, the one or more processing units is configured to: 
determine an obstructed SV of the one or more obstructed SVs based on the elevation angle of the obstruction (see Chhokra paragraphs 21 and 36-38 and figures 3C and 4 regarding computing azimuth and elevation angles of models of obstructions and using that information to determine whether an SV would be obstructed from the view of a mobile device-in combination with Wietfeldt, which takes images of the obstruction, the visual confirmation of obstruction by sensor data may be used in combination with the model of Chhokra that utilizes elevation angle to further verify the probability of obstruction, and in combination with MacGougan, the process of obstruction determination may be enhanced to include determination of elevation angle);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt and MacGougan to include the teaching of Chhokra by incorporating the elevation angle determination of obstructions against satellite elevation angle into the GNSS and satellite signal determination system of Wietfeldt and MacGougan. One of ordinary skill would recognize that Chhokra, MacGougan, and Wietfeldt are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of Chhokra would be recognizable and obvious to one of ordinary skill in the art. Further, while Chhokra uses positioning obstructions in the realm of a 3D map, the teachings regarding azimuth and elevation angle calculations of Chhokra are directly analogous and applicable to the system of Wietfeldt and MacGougan, as the positioning of obstructions, whether by image or model, would be similar enough for one of ordinary skill in the art to find it obvious to combine them. 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems using satellite signals and consideration of structural data to determine obstructions (see Chhokra paragraphs 3 and 4).
However, the combination of Wietfeldt, MacGougan, and Chhokra does not explicitly teach camera and lidar fusion as needed for the limitations of claim 12. 
Douillard, in a similar field of endeavor, teaches the sensor information includes LIDAR data including a LIDAR image of the one or more obstructions (see Douillard paragraphs 74 and 143 regarding LIDAR sensor data of objects in the path of the sensor. In combination with Wietfeldt, MacGougan and Chhokra, the device of the combination may incorporate the LIDAR sensor of Douillard), and  
fuse the LIDAR data and the camera data, resulting in fused data; determine, based on the fused data an elevation angle of an obstruction among the one or more obstructions (see Douillard paragraphs 74, 144 and 154 regarding fusing LIDAR and camera data together to facilitate model processing used to perform determinations by an image processing system, where the fused data includes the elevation angle as determined by the LIDAR system, while determinations are made based on the fused data. In combination with Wietfeldt, MacGougan and Chhokra, the determination of obstruction SVs may be done by the enhanced fused-image-LIDAR determination method of Douillard); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt, MacGougan, and Chhokra to include the teaching of Douillard by incorporating the simultaneous lidar sensor and camera imaging fusion that Douillard uses to enhance the accuracy of object detection, with the point modeling and camera images of Wietfeldt, MacGougan, and Chhokra, so that the point modeling and camera images of the combination incorporate lidar-image fusion in the determination of obstruction elevation angle. Wietfeldt, MacGougan, and Chhokra already teaches determining obstruction elevation angle for an SV in an object detecting system analogous to that of Douillard, so one of ordinary skill in the art would look to Douillard as being analogous and applicable art to the combination. 
One would be motivated to combine these teachings in order to enhance and facilitate object model parameter processing with a fusion of lidar data and images that is more accurate than lidar data or images alone (see Douillard paragraph 74).
Dependent claims 13, 17, and 19-21 are analogous in scope to claims 2, 7, and 9-11 and are rejected according to the same reasoning.
Regarding claim 22, Wietfeldt teaches A device for making a Global Navigation Satellite System (GNSS) position determination of a mobile device, the device comprising: 
means for obtaining sensor information regarding one or more obstructions, wherein: each obstruction of the one or more obstructions obstructs a view of at least a portion of the sky from the perspective of the mobile device (see Wietfeldt paragraph 3 regarding method of determining obstructions between a mobile device and satellites in order to prioritize satellite information to the mobile device and 72 regarding camera on mobile device that takes images and analyzes images to identify structures and features that may obstruct satellite signals), and 
camera data including a camera image of the one or more obstructions (see Wietfeldt paragraph 3 regarding method of determining obstructions between a mobile device and satellites in order to prioritize satellite information to the mobile device and 72 regarding camera on mobile device that takes images and analyzes images to identify structures and features that may obstruct satellite signals);
However, Wietfeldt does not explicitly teach the satellite vehicle information processing as needed for the limitations of claim 22. 
MacGougan, in a similar field of endeavor, teaches means for obtaining a first position estimate of the mobile device at a location, without using current GNSS data (see MacGougan paragraph 17 regarding first position estimate using Wifi based positioning); 
means for determining, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky, from a perspective of the mobile device (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between); 
means for determining, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between and paragraph 25 regarding comparing that known information against the model of obstructions to compute probability of obstruction of SV- in combination with Wietfeldt, which takes images of the obstruction, the visual confirmation of obstruction may be used in combination with the model to further verify the probability of obstruction); 
means for obtaining satellite information from each SV of the plurality of SVs; and means for determining a second position estimate of the mobile device (see MacGougan paragraphs 4, 29 and 30 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position), 
wherein the means for determining the second position estimate comprise means for weighting the respective satellite information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt to include the teaching of MacGougan by incorporating the weighting of satellite vehicle position information based on obstructions of satellite vehicles into the GNSS system of Wietfeldt. One of ordinary skill would recognize that MacGougan and Wietfeldt are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of MacGougan would be recognizable and obvious to one of ordinary skill in the art. Further, while MacGougan uses positioning obstructions in the realm of a 3D map, the teachings regarding weighting and azimuth calculations of MacGougan are directly analogous and applicable to the system of Wietfeldt, as the positioning of obstructions, whether by image or model, would be similar enough for one of ordinary skill in the art to find it obvious to combine them. 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
However, the combination of Wietfeldt and MacGougan does not explicitly teach the elevation angle determination as needed for the limitations of claim 22. 
Chhokra, in a similar field of endeavor, teaches wherein the means for determining the one or more obstructed SVs includes: 
means for determining an obstructed SV of the one or more obstructed SVs based on the elevation angle of the obstruction (see Chhokra paragraphs 21 and 36-38 and figures 3C and 4 regarding computing azimuth and elevation angles of models of obstructions and using that information to determine whether an SV would be obstructed from the view of a mobile device-in combination with Wietfeldt, which takes images of the obstruction, the visual confirmation of obstruction by sensor data may be used in combination with the model of Chhokra that utilizes elevation angle to further verify the probability of obstruction, and in combination with MacGougan, the process of obstruction determination may be enhanced to include determination of elevation angle);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt and MacGougan to include the teaching of Chhokra by incorporating the elevation angle determination of obstructions against satellite elevation angle into the GNSS and satellite signal determination system of Wietfeldt and MacGougan. One of ordinary skill would recognize that Chhokra, MacGougan, and Wietfeldt are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of Chhokra would be recognizable and obvious to one of ordinary skill in the art. Further, while Chhokra uses positioning obstructions in the realm of a 3D map, the teachings regarding azimuth and elevation angle calculations of Chhokra are directly analogous and applicable to the system of Wietfeldt and MacGougan, as the positioning of obstructions, whether by image or model, would be similar enough for one of ordinary skill in the art to find it obvious to combine them. 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems using satellite signals and consideration of structural data to determine obstructions (see Chhokra paragraphs 3 and 4).
However, the combination of Wietfeldt, MacGougan, and Chhokra does not explicitly teach camera and lidar fusion as needed for the limitations of claim 22. 
Douillard, in a similar field of endeavor, teaches the sensor information includes LIDAR data including a LIDAR image of the one or more obstructions (see Douillard paragraphs 74 and 143 regarding LIDAR sensor data of objects in the path of the sensor. In combination with Wietfeldt, MacGougan and Chhokra, the device of the combination may incorporate the LIDAR sensor of Douillard), and 
means for fusing the LIDAR data and the camera data, resulting in fused data; means for determining, based on the fused data, an elevation angle of an obstruction among the one or more obstructions (see Douillard paragraphs 74, 144 and 154 regarding fusing LIDAR and camera data together to facilitate model processing used to perform determinations by an image processing system, where the fused data includes the elevation angle as determined by the LIDAR system, while determinations are made based on the fused data. In combination with Wietfeldt, MacGougan and Chhokra, the determination of obstruction SVs may be done by the enhanced fused-image-LIDAR determination method of Douillard); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt, MacGougan, and Chhokra to include the teaching of Douillard by incorporating the simultaneous lidar sensor and camera imaging fusion that Douillard uses to enhance the accuracy of object detection, with the point modeling and camera images of Wietfeldt, MacGougan, and Chhokra, so that the point modeling and camera images of the combination incorporate lidar-image fusion in the determination of obstruction elevation angle. Wietfeldt, MacGougan, and Chhokra already teaches determining obstruction elevation angle for an SV in an object detecting system analogous to that of Douillard, so one of ordinary skill in the art would look to Douillard as being analogous and applicable art to the combination. 
One would be motivated to combine these teachings in order to enhance and facilitate object model parameter processing with a fusion of lidar data and images that is more accurate than lidar data or images alone (see Douillard paragraph 74).
Dependent claims 23, 25 and 27 are analogous in scope to claims 2, 7, and 9 and are rejected according to the same reasoning.
Regarding claim 28, Wietfeldt teaches A non-transitory, computer-readable medium having instructions stored thereby for Global Navigation Satellite System (GNSS) position determination of a mobile device (see Wietfeldt paragraph 8), wherein the instructions, when executed by one or more processors, cause the one or more processors to: 
obtain sensor information regarding one or more obstructions, wherein: each obstruction of the one or more obstructions obstructs a view of at least a portion of the sky from the perspective of the mobile device (see Wietfeldt paragraph 3 regarding method of determining obstructions between a mobile device and satellites in order to prioritize satellite information to the mobile device and 72 regarding camera on mobile device that takes images and analyzes images to identify structures and features that may obstruct satellite signals), and 
camera data including a camera image of the one or more obstructions (see Wietfeldt paragraph 3 regarding method of determining obstructions between a mobile device and satellites in order to prioritize satellite information to the mobile device and 72 regarding camera on mobile device that takes images and analyzes images to identify structures and features that may obstruct satellite signals); 
However, Wietfeldt does not explicitly teach the satellite vehicle information processing as needed for the limitations of claim 28. 
MacGougan, in a similar field of endeavor, teaches obtain a first position estimate of the mobile device at a location, without using current GNSS data (see MacGougan paragraph 17 regarding first position estimate using Wifi based positioning); 
determine, based on the first position estimate, approximate locations of a plurality of satellite vehicle (SVs) in the sky, from a perspective of the mobile device (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between); 
determine, based on the approximate locations of the plurality of SVs and the sensor information regarding one or more obstructions, one or more obstructed SVs of the plurality of SVs (see MacGougan paragraph 2 regarding computing azimuth and elevation estimate for satellites from mobile device and approximate distance between and paragraph 25 regarding comparing that known information against the model of obstructions to compute probability of obstruction of SV- in combination with Wietfeldt, which takes images of the obstruction, the visual confirmation of obstruction may be used in combination with the model to further verify the probability of obstruction); 
obtain satellite information from each SV of the plurality of SVs; and determine a second position estimate of the mobile device (see MacGougan paragraphs 4, 29 and 30 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position), 
wherein determining the second position estimate comprises weighting the respective satellite information obtained from each of the one or more obstructed SVs less than the respective satellite information obtained from each of one or more unobstructed SVs of the plurality of SVs (see MacGougan paragraphs 4, 29-31 regarding receiving global positioning data of the mobile device from satellites and using determination of uncertainty due to obstruction to weight the reliance on particular satellites to determine position, where satellites with higher uncertainty due to higher probability of obstruction are deweighted compared to satellites with lower uncertainty).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt to include the teaching of MacGougan by incorporating the weighting of satellite vehicle position information based on obstructions of satellite vehicles into the GNSS system of Wietfeldt. One of ordinary skill would recognize that MacGougan and Wietfeldt are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of MacGougan would be recognizable and obvious to one of ordinary skill in the art. Further, while MacGougan uses positioning obstructions in the realm of a 3D map, the teachings regarding weighting and azimuth calculations of MacGougan are directly analogous and applicable to the system of Wietfeldt, as the positioning of obstructions, whether by image or model, would be similar enough for one of ordinary skill in the art to find it obvious to combine them. 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems, and more specifically to techniques for improving the accuracy of mobile device location estimation using satellite signals (see MacGougan paragraph 2). 
However, the combination of Wietfeldt and MacGougan does not explicitly teach the elevation angle determination as needed for the limitations of claim 28. 
Chhokra, in a similar field of endeavor, teaches wherein the determining the one or more obstructed SVs includes: 
determining an obstructed SV of the one or more obstructed SVs based on the elevation angle of the obstruction (see Chhokra paragraphs 21 and 36-38 and figures 3C and 4 regarding computing azimuth and elevation angles of models of obstructions and using that information to determine whether an SV would be obstructed from the view of a mobile device-in combination with Wietfeldt, which takes images of the obstruction, the visual confirmation of obstruction by sensor data may be used in combination with the model of Chhokra that utilizes elevation angle to further verify the probability of obstruction, and in combination with MacGougan, the process of obstruction determination may be enhanced to include determination of elevation angle);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt and MacGougan to include the teaching of Chhokra by incorporating the elevation angle determination of obstructions against satellite elevation angle into the GNSS and satellite signal determination system of Wietfeldt and MacGougan. One of ordinary skill would recognize that Chhokra, MacGougan, and Wietfeldt are analogous in the field of navigation using GNSS and other methods, and the improvements offered by the teaching of Chhokra would be recognizable and obvious to one of ordinary skill in the art. Further, while Chhokra uses positioning obstructions in the realm of a 3D map, the teachings regarding azimuth and elevation angle calculations of Chhokra are directly analogous and applicable to the system of Wietfeldt and MacGougan, as the positioning of obstructions, whether by image or model, would be similar enough for one of ordinary skill in the art to find it obvious to combine them. 
One would be motivated to combine these teachings in order to provide teachings relating generally to the field of global positioning systems using satellite signals and consideration of structural data to determine obstructions (see Chhokra paragraphs 3 and 4).
However, the combination of Wietfeldt, MacGougan, and Chhokra does not explicitly teach camera and lidar fusion as needed for the limitations of claim 28. 
Douillard, in a similar field of endeavor, teaches the sensor information includes LIDAR data including a LIDAR image of the one or more obstructions (see Douillard paragraphs 74 and 143 regarding LIDAR sensor data of objects in the path of the sensor. In combination with Wietfeldt, MacGougan and Chhokra, the device of the combination may incorporate the LIDAR sensor of Douillard), and 
fusing the LIDAR data and the camera data, resulting in fused data; determining, based on the fused data, an elevation angle of an obstruction among the one or more obstructions (see Douillard paragraphs 74, 144 and 154 regarding fusing LIDAR and camera data together to facilitate model processing used to perform determinations by an image processing system, where the fused data includes the elevation angle as determined by the LIDAR system, while determinations are made based on the fused data. In combination with Wietfeldt, MacGougan and Chhokra, the determination of obstruction SVs may be done by the enhanced fused-image-LIDAR determination method of Douillard); and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Wietfeldt, MacGougan, and Chhokra to include the teaching of Douillard by incorporating the simultaneous lidar sensor and camera imaging fusion that Douillard uses to enhance the accuracy of object detection, with the point modeling and camera images of Wietfeldt, MacGougan, and Chhokra, so that the point modeling and camera images of the combination incorporate lidar-image fusion in the determination of obstruction elevation angle. Wietfeldt, MacGougan, and Chhokra already teaches determining obstruction elevation angle for an SV in an object detecting system analogous to that of Douillard, so one of ordinary skill in the art would look to Douillard as being analogous and applicable art to the combination. 
One would be motivated to combine these teachings in order to enhance and facilitate object model parameter processing with a fusion of lidar data and images that is more accurate than lidar data or images alone (see Douillard paragraph 74).
Claims 3-6, 8, 14-16, 18, 24, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wietfeldt et al. (US 20170059715) (hereinafter Wietfeldt) in view of MacGougan et al. (US 20150319729) (hereinafter MacGougan), further in view of Chhokra et al. (US 20190094379) (hereinafter Chhokra), further in view of Douillard et al. (US 20170124781) (hereinafter Douillard), further in view of Koyama et al. (US 20190191146) (hereinafter Koyama).
Regarding claim 3, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard does not explicitly teach determining which camera to capture with as needed for the limitations of claim 3. 
Koyama, in a similar field of endeavor, teaches wherein: the mobile device comprises a mobile phone communicatively coupled with a separate device having a camera; and the sensor information comprises a camera image from the camera of the separate device (Koyama paragraph 184 regarding image processing method applied to a camera owned by an individual and a plurality of vehicle mounted cameras and paragraph 202 regarding smartphone camera- in combination with Wietfeldt, the system of Wietfeldt may be applied to a vehicle system as the mobile device and a phone of the user).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wietfeldt, MacGougan, Chhokra, and Douillard to include the teaching of Koyama by incorporating the system of a mobile device and vehicle into the environment of the combination. One of ordinary skill would recognize that Koyama and Wietfeldt are analogous in the field of capturing images of landmarks with consideration to discerning features of an environment, and Koyama and MacGougan are both concerned with modeling a physical environment.
One would be motivated to combine these teachings in order to provide teachings relating to dealing with images in the reconstruction of a three-dimensional space, particularly regarding that of buildings (see Koyama paragraphs 2 and 264).
Regarding claim 4, the combination of Wietfeldt, MacGougan, Chhokra, and Koyama teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Wietfeldt, MacGougan, Chhokra, and Koyama teaches determining that a camera of the mobile device is not in a state to obtain information regarding the one or more obstructions, and responsive to determining that the camera of the mobile device is not in a state to obtain the information regarding the one or more obstructions, obtaining the camera image from the camera of the separate device (see Koyama paragraph 199 regarding plurality of cameras with different orientations, where when one of the cameras is known to be closest to a desired phenomenon, it is selected, meaning that the cameras not in a state to obtain information about that phenomenon are not selected- in combination with Wietfeldt, the camera most suitable to image an obstruction may be used to image the obstruction, and that would be the camera of the separate device when it is not the mobile device).
One would be motivated to combine these teachings in order to provide teachings relating to dealing with images in the reconstruction of a three-dimensional space, particularly regarding that of buildings (see Koyama paragraphs 2 and 264).
Regarding claim 5, the combination of Wietfeldt, MacGougan, Chhokra, and Koyama teaches all aforementioned limitations of claim 3, and is analyzed as previously discussed.
Furthermore, the combination of Wietfeldt, MacGougan, Chhokra, and Koyama teaches wherein the separate device comprises a wearable device (see Koyama paragraph 266 regarding wearable cameras as one of a plurality of cameras used to measure distance and modeling).
One would be motivated to combine these teachings in order to provide teachings relating to dealing with images in the reconstruction of a three-dimensional space, particularly regarding that of buildings (see Koyama paragraphs 2 and 264).
Regarding claim 6, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard does not explicitly teach determining which camera to capture with as needed for the limitations of claim 6. 
Koyama, in a similar field of endeavor, teaches wherein the mobile device comprises a vehicle and the sensor information comprises a plurality of camera images taken by a respective plurality of cameras of the vehicle (Koyama paragraph 184 regarding image processing method applied to a plurality of vehicle mounted cameras- in combination with Wietfeldt, the system of Wietfeldt may be applied to a vehicle system as the mobile device).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wietfeldt, MacGougan, Chhokra, and Douillard to include the teaching of Koyama by incorporating the system of a mobile device and vehicle into the environment of the combination. One of ordinary skill would recognize that Koyama and Wietfeldt are analogous in the field of capturing images of landmarks with consideration to discerning features of an environment, and Koyama and MacGougan are both concerned with modeling a physical environment.
One would be motivated to combine these teachings in order to provide teachings relating to dealing with images in the reconstruction of a three-dimensional space, particularly regarding that of buildings (see Koyama paragraphs 2 and 264).
Regarding claim 8, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Wietfeldt, MacGougan, Chhokra, and Douillard does not explicitly teach a determination of dimension by image as needed for the limitations of claim 8. 
Koyama, in a similar field of endeavor, teaches wherein obtaining the sensor information comprises determining a height, distance, and width of each of the one or more obstructions (see Koyama paragraph 264-267 regarding using sensor data of building to compute distance modeling of building, obviously including height and width).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Wietfeldt, MacGougan, Chhokra, and Douillard to include the teaching of Koyama by incorporating the distance modeling of buildings into the model constructed by Koyama and Wietfeldt. One of ordinary skill would recognize that Koyama and Wietfeldt are analogous in the field of capturing images of landmarks with consideration to discerning features of an environment, and Koyama and MacGougan are both concerned with modeling a physical environment.
One would be motivated to combine these teachings in order to provide teachings relating to dealing with images in the reconstruction of a three-dimensional space, particularly regarding that of buildings (see Koyama paragraphs 2 and 264).
Dependent claims 14-16, 18, 24, 26, and 29-30 are analogous in scope to claims 3-6 and 8, and are rejected according to the same reasoning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483